                                                                          Case4:13-md-02420-YGR Document94 Filed03/28/13 Page1 of 5



                                                                   1   Jeffrey F. Keller, Esq. (Bar No. 148005)
                                                                       jfkeller@kellergrover.com
                                                                   2   Eric A. Grover, Esq. (Bar No. 136080)
                                                                   3   eagrover@kellergrover.com
                                                                       Kathleen R. Scanlan, Esq. (Bar No. 197529)
                                                                   4   kscanlan@kellergrover.com
                                                                       KELLER GROVER LLP
                                                                   5   1965 Market Street
                                                                       San Francisco, CA 94103
                                                                   6   Telephone: (415) 543-1305
                                                                   7   Facsimile: (415) 543-7861

                                                                   8   Counsel for Plaintiff RICHARD S.E. JOHNS in
                                                                       Richard S.E. Johns, Individually and on Behalf of
                                                                   9   All Others Similarly Situated v. Hitachi, Ltd., et al.,
                                                                       Case No. 3:12-cv-6152 JSC
                                                                  10
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11
KELLER GROVER LLP




                                                                  12                           IN THE UNITED STATES DISTRICT COURT

                                                                  13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                                              OAKLAND DIVISION
                                                                  14

                                                                  15   IN RE: LITHIUM BATTERIES                                  CASE NO. M 13-2420 YGR
                                                                       ANTITRUST LITIGATION
                                                                  16
                                                                                                                                 MDL NO. 2420
                                                                  17
                                                                       This Document Relates to:                                 APPLICATION FOR APPOINTMENT
                                                                  18                                                             TO PLAINTIFFS' STEERING
                                                                       RICHARD S.E. JOHNS, Individually and on                   COMMITTEE
                                                                  19   Behalf of All Others Similarly Situated v.
                                                                       HITACHI, LTD., et al., Case No. 3:12-cv-6152              The Honorable Yvonne Gonzales Rogers
                                                                  20
                                                                       JSC
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       APP. FOR APPT TO PLAINTIFFS'                                              CASE NO. 3:12-CV-6152 JSC
                                                                       STEERING COMM.                                                              MDL NO. M 13-2420 YGR
                                                                             Case4:13-md-02420-YGR Document94 Filed03/28/13 Page2 of 5



                                                                   1           On March 4, 2013, this Court issued an Order Setting Initial Conference. (Dkt. No. 8) By
                                                                   2   that order the Court expressed its intention to appoint a Plaintiffs' Steering Committee ("PSC") to
                                                                   3   conduct and coordinate the discovery stage of this litigation with the defendants' representatives
                                                                   4   or committee. (Id. at 5). Appointment to the PSC is subject to the approval of the Court. (Id.)
                                                                   5   By this Application, counsel for RICHARD S.E. JOHNS will and hereby does, request that
                                                                   6   KELLER GROVER LLP ("Keller Grover") be appointed to the Plaintiffs' Steering Committee on
                                                                   7   behalf of Indirect Purchaser Plaintiffs ("IPP") as contemplated by item 6(b) in this Court's
                                                                   8   March 4, 2013 Order.
                                                                   9           Keller Grover requests appointment by the Court based on this Application setting forth
                                                                  10   its qualifications to serve on the PSC, the Declaration of Jeffrey F. Keller ("Keller Decl.") filed
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11   concurrently, the oral argument of counsel, the complete file and record in this action, and such
KELLER GROVER LLP




                                                                  12   additional matters as the Court may consider.
                                                                  13   I.      KELLER GROVER'S QUALIFICATIONS TO SERVE ON THE PSC
                                                                  14           The Court's March 4 Order identified the main criteria for membership in the PSC as:
                                                                  15   (a) willingness and availability to commit to a time-consuming project; (b) ability to work
                                                                  16   cooperatively with others; and (c) professional experience in this type of litigation. (Dkt. No. 8
                                                                  17   at 5) With more than twenty years of combined experience in complex litigation, Keller Grover
                                                                  18   exceeds the criteria this Court has identified and is well-suited to serve on the PSC.
                                                                  19           A.     Willingness and Ability to Commit to a Time-Consuming Project
                                                                  20           Keller Grover has a clear record of commitment to time-consuming litigation since it
                                                                  21   routinely litigates cases that take five – and sometimes more, years to resolve. Keller Decl. ¶ 6-8
                                                                  22   For example, the firm's founding partner, Jeffrey Keller, dedicated more than seven years to
                                                                  23   litigating the landmark antitrust class action In re: Visa Check/MasterMoney Antitrust Litigation
                                                                  24   Case No. CV-96-5238 (EDNY). Mr. Keller played a pivotal role on the trial team in the
                                                                  25   unprecedented $3.05 billion settlement that also achieved dramatic injunctive relief that has
                                                                  26   helped reshape the landscape of the national payments industry. Keller Decl. ¶ 6. Keller Grover
                                                                  27   has also demonstrated its commitment to litigating other long-running complex antitrust matters.
                                                                  28   ///

                                                                       APP. FOR APPT TO PLAINTIFFS'                                            CASE NO. 3:12-CV-6152 JSC
                                                                       STEERING COMM                                    1                        MDL NO. M 13-2420 YGR
                                                                          Case4:13-md-02420-YGR Document94 Filed03/28/13 Page3 of 5



                                                                   1   Keller Decl. ¶ 7. In each of these matters, Keller Grover has committed significant resources of
                                                                   2   time and money. Id.
                                                                   3          Because the indirect purchasers in this case are consumers of lithium ion batteries which
                                                                   4   are used in numerous consumer electronics, an indirect purchaser class in this case will likely
                                                                   5   involve millions of class members. Given the consumer aspect of this case, Keller Grover's
                                                                   6   proven commitment to time-consuming consumer litigation on behalf of millions of class
                                                                   7   members should also be weighed here Keller Decl. ¶ 8. For example:
                                                                   8              •   Friedman et al v. 24-Hour Fitness USA, Inc., Case No CV-06-062382 (C.D. Cal)
                                                                   9                  After the case was filed in 2006 Keller Grover certified a nationwide RICO class
                                                                  10                  and defeated Defendant's summary judgment motion before settling RICO and
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11                  EFTA claims on behalf of a nationwide class of approximately 1.5 million
KELLER GROVER LLP




                                                                  12                  consumers valued at approximately $295 million. It was the largest reported
                                                                  13                  settlement in California in 2010. Keller Grover was co-lead counsel in this case.
                                                                  14              •   Moore, et al. v. Verizon Communications, et al., Case No. 09-cv-1823 SBA (N.D.
                                                                  15                  Cal.) Keller Grover has been co-counsel on this multi-million consumer class
                                                                  16                  action since before it was filed in 2009 – more than five years. The case has been
                                                                  17                  preliminarily approved for settlement. The theory of liability in this case involved
                                                                  18                  violations of numerous federal statutes including RICO.
                                                                  19              •   Nwabueze v. AT&T Inc., et al., Case No. 09-cv-1529 SI (N.D. Cal) Keller Grover
                                                                  20                  has also been co-counsel on this multi-million consumer class action since before
                                                                  21                  it was filed in 2009 – more than five years. The case has also been preliminarily
                                                                  22                  approved for settlement. The theory of liability in this case involved violations of
                                                                  23                  numerous federal statutes including RICO.
                                                                  24   See also Keller Decl. ¶ 3, Ex. A describing numerous other cases where the firm has
                                                                  25   demonstrated its commitment to its clients and achieved significant results.
                                                                  26          In each of these cases, the firm allocated the time and resources needed to litigate and saw
                                                                  27   the matters through to their ultimate resolution. Keller Grover is similarly prepared and able to
                                                                  28   commit to this time-consuming complex litigation.

                                                                       APP. FOR APPT TO PLAINTIFFS'                                           CASE NO. 3:12-CV-6152 JSC
                                                                       STEERING COMM                                   2                        MDL NO. M 13-2420 YGR
                                                                          Case4:13-md-02420-YGR Document94 Filed03/28/13 Page4 of 5



                                                                   1           B.      Ability to Work Cooperatively With Others
                                                                   2           Keller Grover has worked on numerous class action cases representing millions of
                                                                   3   employees and consumers. Keller Decl. ¶ 3, Ex. A. In these cases Keller Grover has played
                                                                   4   virtually every role possible in a complex litigation, including lead counsel, co-lead counsel,
                                                                   5   liaison counsel, co-counsel and local counsel. Keller Grover is able to play these varying roles
                                                                   6   because of the firm's proven ability to work in cooperation with other firms. Id. Keller Grover
                                                                   7   has demonstrated its cooperative ability in relatively small cases where there were only a few
                                                                   8   firms involved as well as in large cases like this one where firms from around the country have
                                                                   9   participated. Id. In addition, Keller Grover has also demonstrated a commitment to adhering to
                                                                  10   the highest standards of professionalism, courtesy, and civility in working cooperatively with
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11   opposing counsel on matters of scheduling and discovery even as the firm advocates zealously for
KELLER GROVER LLP




                                                                  12   its clients. Keller Decl. ¶ 9.
                                                                  13           Further, because this MDL is proceeding in the Northern District of California, Keller
                                                                  14   Grover's San Francisco offices make it well situated to work cooperatively with other local firms
                                                                  15   in the district where this case is pending without undue travel and to allow Keller Grover to offer
                                                                  16   local offices for firms traveling from out of the area. Keller Decl. ¶ 10. This combination of
                                                                  17   local offices and willingness to extend hospitality helps facilitate scheduling which ultimately
                                                                  18   streamlines the process and allows the case to move forward in the most cost-efficient manner for
                                                                  19   all parties and the Court.
                                                                  20           Keller Grover more than meets the Court's second criteria for appointment to the Steering
                                                                  21   Committee.
                                                                  22           C.      Professional Experience in This Type of Litigation
                                                                  23           As described in the firm's resume, the firm specializes in complex class action litigation in
                                                                  24   matters involving antitrust, consumer protection and plaintiffs'-side employment issues. Keller
                                                                  25   Decl. ¶ 3, Ex. A. The firm is also active in the area of whistleblower and qui tam actions. Id.
                                                                  26   Lawyers in the firm regularly litigate matters throughout California and around the United States.
                                                                  27           Keller Grover's two partners (each of whom has more than twenty years' experience) have
                                                                  28   recovered billions of dollars on behalf of class members. Id. The firm's resume enumerates more

                                                                       APP. FOR APPT TO PLAINTIFFS'                                            CASE NO. 3:12-CV-6152 JSC
                                                                       STEERING COMM                                    3                        MDL NO. M 13-2420 YGR
                                                                             Case4:13-md-02420-YGR Document94 Filed03/28/13 Page5 of 5



                                                                   1   than 20 consumer and antitrust cases leading to recoveries for clients and class members. Id. In
                                                                   2   addition, Keller Grover has acted as class counsel in more than 45 employment-related class
                                                                   3   actions. Id.
                                                                   4           In the firm's years representing millions of class members in scores of cases, Keller
                                                                   5   Grover has developed expertise important in complex class litigation, including conducting
                                                                   6   voluminous discovery, coordinating multiple parties for scheduling, researching and drafting
                                                                   7   complex substantive briefing, working with experts and in the resolution mechanisms unique to
                                                                   8   complex litigation. Keller Decl. ¶ 4. Keller Grover is prepared to offer the full extent of these
                                                                   9   professional skills in this litigation. Thus, Keller Grover more than satisfies the Court's third
                                                                  10   criteria for appointment to the Steering Committee.
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11   II.     CONCLUSION
KELLER GROVER LLP




                                                                  12           For all the foregoing reasons, Keller Grover respectfully requests that the Court grant its
                                                                  13   application for appointment to the Plaintiffs' Steering Committee on behalf of Indirect Purchasers.
                                                                  14

                                                                  15
                                                                       Dated: March 28, 2013                    Respectfully submitted,
                                                                  16
                                                                                                                KELLER GROVER, LLP
                                                                  17

                                                                  18
                                                                                                                By: /s/Jeffrey F. Keller
                                                                  19                                                JEFFREY F. KELLER

                                                                  20                                            Counsel for Plaintiff RICHARD S.E. JOHNS in
                                                                                                                Richard S.E. Johns, Individually and on Behalf
                                                                  21                                            of All Others Similarly Situated v. Hitachi,
                                                                                                                Ltd., et al., Case No. 3:12-cv-6152 JSC
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       APP. FOR APPT TO PLAINTIFFS'                                           CASE NO. 3:12-CV-6152 JSC
                                                                       STEERING COMM                                   4                        MDL NO. M 13-2420 YGR
